In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1594 
CESAR FLORES‐RAMIREZ, 
                                                Petitioner‐Appellant, 

                                  v. 

BRIAN FOSTER, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
           No. 14‐cv‐344‐JPS — J.P. Stadtmueller, Judge. 
                     ____________________ 

    SUBMITTED JUNE 22, 2015 — DECIDED JANUARY 22, 2016 
                  ____________________ 

   Before FLAUM and RIPPLE, Circuit Judges. 
   PER  CURIAM.  A  Wisconsin  jury  convicted  Cesar  Flores‐
Ramirez of first‐degree intentional homicide in 2003. In 2014, 
Mr.  Flores‐Ramirez  filed  his  second  petition  for  federal  ha‐
beas relief, which the district court denied. Because we con‐
clude  that  Mr.  Flores‐Ramirez  has  not  made  a  substantial 
2                                                          No. 15‐1594 

showing of the denial of a constitutional right, see 28 U.S.C. 
§ 2253(c), we deny a certificate of appealability. 
       
                                                    I. 
    In  2006,  Mr.  Flores‐Ramirez  filed  his  first  petition  for  a 
writ of habeas corpus, 28 U.S.C. § 2254. It was denied, Flores‐
Ramirez v. Pollard, No. 06‐cv‐56 (E.D. Wis. Jan. 24, 2007), and 
this  court  decided  not  to  issue  a  certificate  of  appealability, 
Flores‐Ramirez v. Pollard, No. 07‐1868 (7th Cir. 2007). 
    Since then, Mr. Flores‐Ramirez discovered that his inter‐
preter  at  trial  has  failed  certification  tests  and  has  been  de‐
clared  ineligible  for  state  compensation  for  his  services. 
Mr. Flores‐Ramirez  filed  a  motion  for  state  postconviction 
relief  raising  the  issue.  After  a  hearing,  the  state  trial  court 
denied  the  motion.  On  appeal,  he  “contend[ed]  that  the 
hearing  on  his  motion  was  flawed  because  the  circuit  court 
failed  to  execute  a  subpoena  or  obtain  the  telephonic  testi‐
mony  of  appellate  counsel  and  an  expert  witness  on  the 
translator  certification  process.”1  The  state  appellate  court 
affirmed  the  denial  of  relief.  The  appellate  court  explained 
that  “[c]ontrary  to  [Mr.] Flores‐Ramirez’s  unsupported  as‐
sertions that prejudice can be assumed on each of his alleged 
errors,  it  is  well  established  that  most  constitutional  errors, 
including due process violations, are subject to the harmless 
error  test.”2  Moreover,  Mr. Flores‐Ramirez  had  failed  to  de‐
velop a factual or legal basis that he had been prejudiced by 
the state postconviction court’s actions. 
                                                 
1 R.1‐1 at 61. 

2 Id. 
No. 15‐1594                                                                            3

    Mr.  Flores‐Ramirez  then  returned  to  the  district  court 
with a second habeas corpus petition.3 The petition present‐
ed three claims: (1) the interpreter at trial was incompetent; 
(2)  Mr.  Flores‐Ramirez’s  trial  and  appellate  counsel  were 
constitutionally  ineffective  because  they  failed  to  object  to 
the  interpreter;  and  (3)  he  did  not  receive  a  fair  hearing  on 
his postconviction petition.  
    Upon receiving the petition, the district court noted that 
Mr. Flores‐Ramirez previously had filed a petition for habe‐
as  corpus.  Consequently,  it  had  to  determine  whether  his 
current  petition  was  a  “second  or  successive”  petition  and, 
therefore, subject to the limitations of 28 U.S.C. § 2244(b)(2). 
The court believed that Mr. Flores‐Ramirez’s first two claims 
fell  within  the  scope  of  that  provision  because  their  factual 
predicate—the interpreter’s lack of certification—“existed at 
the time he filed his prior petition.”4 
      Mr.  Flores‐Ramirez’s  third  claim,  however,  focused  on 
procedural  shortcomings  during  the  hearing  on  his  state 
postconviction petition. As that hearing had not taken place 
when  Mr.  Flores‐Ramirez  filed  his  first  habeas  petition,  the 
claim was not ripe at the time of the first petition and, there‐
fore, could not be considered a “second or successive” peti‐
tion  under  § 2244(b)(2).5  Because  Mr.  Flores‐Ramirez’s  peti‐
tion raised one claim that could not have been presented in 
the  initial  habeas  petition,  the  court  requested  an  answer 
from the respondent to the petition “detailing its position on 
                                                 
3 Flores‐Ramirez v. Foster, No. 14‐cv‐344‐JPS (E.D. Wis.). 

4 R.6 at 3. 

5  See  id.  at  4  (citing  United  States  v.  Obeid,  707  F.3d  898,  902  (7th  Cir. 

2013)). 
4                                                      No. 15‐1594 

whether the Court may address all, a part, or none of the pe‐
tition.”6  It  also  asked  the  respondent  to  address  any  addi‐
tional  issues,  such  as  “timeliness,  exhaustion,  or  default,” 
that  the court should consider on its  initial  screening  of  the 
petition.7 
    In  his  brief,  the  respondent  agreed  with  the  court  that 
Mr. Flores‐Ramirez’s  first  two  claims  “qualif[ied]  as  []  sec‐
ond  or  successive.”8  Mr.  Flores‐Ramirez’s  third  claim,  the 
respondent  explained,  had  been  procedurally  defaulted: 
When  the  Wisconsin  Court  of  Appeals  rejected  Mr.  Flores‐
Ramirez’s  argument  that  the  hearing  on  his  postconviction 
motion  violated  due  process,  it  did  so  on  the  ground  that 
Mr. Flores‐Ramirez  had  not  developed  any  coherent  argu‐
ments as to how the alleged shortcomings in the hearing re‐
sulted in prejudice. 
    The district court then issued an order in which it deter‐
mined  that  Mr.  Flores‐Ramirez’s  first  two  claims  were 
“barred  as  successive.”9  It  also  agreed  with  the  respondent 
that Mr. Flores‐Ramirez’s third claim had been procedurally 
defaulted. The court therefore invited Mr. Flores‐Ramirez to 
address whether his procedural default could be excused on 
some  ground.  After  receiving  the  parties’  submissions  on 
this  issue,  the  court  concluded  that  Mr.  Flores‐Ramirez  had 
not established  cause  and prejudice, nor  had he established 
that  any  shortcoming  in  his  state  postconviction  hearing 

                                                 
6 Id. at 5. 

7 Id. 

8 R.13 at 4. 

9 R.14 at 1. 
No. 15‐1594                                                           5

constituted  a  fundamental  miscarriage  of  justice.  Conse‐
quently,  the  court  denied  Mr.  Flores‐Ramirez’s  petition  for 
habeas  relief,  denied  him  a  certificate  of  appealability,  and 
ordered that the action be dismissed with prejudice. 
    Mr. Flores‐Ramirez appealed. 
     
                                  II. 
   We  construe  Mr.  Flores‐Ramirez’s  notice  of  appeal  as  a 
request  for  a  certificate of appealability. See  Fed.  R. App. P. 
22(b)(2). We will issue a certificate only upon the applicant’s 
substantial showing that he has been denied a constitutional 
right.  28  U.S.C.  §  2253(c)(2).  When  a  district  court,  as  here, 
has  denied  habeas  claims  on  procedural  grounds,  we  will 
grant  a  certificate  of  appealability  only  if  the  prisoner 
demonstrates “that jurists of reason would find it debatable 
whether  the  petition  states  a  valid  claim  of  the  denial  of  a 
constitutional  right  and  that  jurists  of  reason  would  find  it 
debatable whether the district court was correct in its proce‐
dural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). 
    We turn first to the district court’s disposition of Mr. Flo‐
res‐Ramirez’s  first  two  claims.  “[T]he  Supreme  Court  has 
held repeatedly that not every petition ‘filed second or suc‐
cessively in time’ to a prior petition counts as ‘second or suc‐
cessive.’”  United  States  v.  Obeid,  707  F.3d  898,  901  (7th  Cir. 
2013).  Specifically,  in  Panetti  v.  Quarterman,  551  U.S.  930 
(2007),  the Court addressed  a situation  where  “a death row 
inmate who previously had filed a federal habeas corpus pe‐
tition  raising  various  issues  about  his  trial  and  sentence 
sought  to  bring  a  second  petition  in  which  he  asserted  that 
he was mentally incompetent and thus could not be execut‐
6                                                            No. 15‐1594 

ed under Ford v. Wainwright, 477 U.S. 399 (1986).” Obeid, 707 
F.3d  at  901–02  (parallel  citations  omitted).  The  Court  held 
that “a petition raising a previously unripe Ford claim is not 
second or successive to a prior petition and thus does not fall 
within the purview of Section 2244(b).” Id. As one of our sis‐
ter circuits explained, a Ford claim, which turns on “the men‐
tal  state  of  the  petitioner  at  the  time  of  execution”  is  never 
“ripe at the time of the first petition because … the execution 
is  years  away.”  Tompkins  v.  Sec’y,  Dep’t  of  Corr.,  557  F.3d 
1257,  1260  (11th  Cir.  2009).  It  was  not  because  “evidence  of 
an existing or past fact had not been uncovered at that time.” 
Id. 
   Consequently,  when  discerning  whether  a  second‐in‐
time petition is successive, courts must be 
        careful  to  distinguish  genuinely  unripe  claims 
        (where  the  factual  predicate  that  gives  rise  to 
        the  claim  has  not  yet  occurred)  from  those  in 
        which  the  petitioner  merely  has  some  excuse 
        for  failing  to  raise  the  claim  in  his  initial  peti‐
        tion (such as when newly discovered evidence 
        supports  a  claim  that  the  petitioner  received 
        ineffective  assistance  of  counsel);  only  the  for‐
        mer  class  of  petitions  escapes  classification  as 
        “second or successive.”  
Obeid, 707 F.3d at 902.  
    Turning to Mr. Flores‐Ramirez’s claims that center on the 
interpreter,  the  factual  predicates  for  these  claims—that  the 
interpreter  was  incompetent  and  that  his  attorney  should 
have objected—existed and were discoverable at the time of 
his  first  petition.  Mr.  Flores‐Ramirez  simply  has  an  excuse 
No. 15‐1594                                                         7

for  why  he  failed  to  raise  the  issue.  Consequently,  Mr.  Flo‐
res‐Ramirez’s first and second claims are successive. 
    Mr. Flores‐Ramirez has not argued, nor can he establish, 
that  these  claims  meet  the  stringent  requirements  for  enter‐
taining      successive      petitions      under    28      U.S.C. 
§ 2244(b)(2)(B)(ii),  namely  that  “the  facts  underlying  the 
claim … would  be  sufficient  to  establish  by  clear  and  con‐
vincing  evidence  that,  but  for  constitutional  error,  no  rea‐
sonable factfinder would have found the applicant guilty of 
the underlying offense.” Because reasonable jurists could not 
disagree  that  Mr.  Flores‐Ramirez’s  first  and  second  claims 
are successive and that they do not meet the requirements of 
§ 2244(b)(2)(B)(ii), we decline to issue a certificate of appeal‐
ability with respect to either of those claims. 
    We  turn  then  to  Mr.  Flores‐Ramirez’s  third  claim—that 
he  did  not  receive  a  fair  hearing  on  his  postconviction  mo‐
tion.  Specifically,  Mr.  Flores‐Ramirez  complains  that  the 
court  failed  to  subpoena  his  appellate  counsel  or  the  inter‐
preter  and  failed  to  engage  an  expert  witness  on  the  inter‐
preter‐certification process. 
     The  district  court  was  correct  that  Mr.  Flores‐Ramirez’s 
complaint  about his  postconviction proceedings was  unripe 
at  the  time  of  his  first  petition  because  those  proceedings 
had not yet occurred. See Obeid, 707 F.3d at 902. Consequent‐
ly,  the  third  claim  does  not  constitute  a  “second  or  succes‐
sive” petition  for  purposes  of  §  2244, and  our  review  is  not 
barred by that provision. 
   The  district  court  concluded,  however,  that  Mr.  Flores‐
Ramirez’s  third  claim  had  been  procedurally  defaulted  and 
denied the  petition on this basis. We  agree with the district 
8                                                        No. 15‐1594 

court’s  ultimate  disposition,  but  on  a  different  ground: 
Mr. Flores‐Ramirez’s  petition  fails  to  state  a  basis  for  relief 
under § 2254. It is well established that the Constitution does 
not guarantee any postconviction process, much less specific 
rights during a postconviction hearing. See Murray v. Giarra‐
tano,  492  U.S.  1,  10  (1989)  (“State  collateral  proceedings  are 
not constitutionally required as an adjunct to the state crimi‐
nal  proceedings … .”).  Although  a  majority  of  the  courts  of 
appeals have concluded “that errors in state post‐conviction 
proceedings  do  not  provide  a  basis  for  redress  under  § 
2254,” Word v. Lord, 648 F.3d 129, 131 (2d Cir. 2011) (collect‐
ing cases), we have not adopted this per se rule. Instead, we 
have held that “[u]nless state collateral review violates some 
independent  constitutional  right,  such  as  the  Equal  Protec‐
tion Clause, errors in state collateral review cannot form the 
basis for federal habeas corpus relief.”  Montgomery v. Meloy, 
90  F.3d  1200,  1206  (7th  Cir.  1996)  (citations  omitted).  In 
Montgomery, we cited as an example Lane v. Brown, 372 U.S. 
477, 484–85 (1963), in which the Court held that, when a state 
prisoner  is  denied  access  to  a  state  postconviction  proceed‐
ing  on  the  basis  of  indigency  alone,  the  Equal  Protection 
Clause  is  violated.  Mr. Flores‐Ramirez  has  not  alleged  that 
he  was  denied  access  to  postconviction  proceedings  on  the 
basis  of  his  indigency,  nor  has  he  alleged  the  violation  of 
some other, independent constitutional right in the way the 
State  administers  its  postconviction  proceedings.  Conse‐
quently, he has not stated a claim cognizable under § 2254. 
    Mr.  Flores‐Ramirez  has  not  made  a  substantial  showing 
of the denial of a constitutional right. See 28 U.S.C. § 2253(c). 
Accordingly,  we  DENY  a  certificate  of  appealability.  Mr. 
Flores‐Ramirez’s  motions  for  the  appointment  of  counsel 
and to proceed in forma pauperis also are DENIED.